


EXHIBIT 10.3
July 26, 2013




PERSONAL AND CONFIDENTIAL


Jeffery Collins
2732 Broyles Lane
Franklin, TN 37069


Dear Jeff:


This is to confirm the terms and conditions of your offer of employment with
Nautilus, Inc. as Vice President, Retail Sales. I have also enclosed a Business
Protection Agreement that is part of the standard employment package. This
letter is intended to highlight the material aspects of the offer and is
contingent upon appropriate reference checks. If accepted, we will enter into a
standard employment agreement incorporating these terms.


Your offer of employment with the Company will be on the following terms:


1.
Annual base salary in the amount of $200,000.



2.
An initial grant of 12,500 stock options in accordance with the terms of the
Company’s 2005 Long Term Incentive Plan. The stock options vest in equal annual
amounts over three years. You will be eligible for additional annual grants on
the same basis as other similarly situated members of the management team.



3.
Entitlement to a bonus in 2013 in the amount of 50% of your base salary earned
in 2013, on the same basis as other members of the senior management team and
premised on Company performance objectives and individual personal goals. The
short term incentive plan also allows you to earn an additional 50% of your
target range if the Company exceeds its performance objectives which could
result in a potential maximum, in total, of 75% of annual base salary earned.



4.
Severance benefits in the amount of 9 months upon relocation, reducing by one
month for each calendar month of employment until the on-going level of 4 months
is reached. Severance includes base salary and continued health care benefits on
the same basis as an active employee (and subject to regular employee
contributions and deductions) for the severance period in the event you are
terminated without cause.



5.
Four weeks paid time off.



6.
A one-time signing bonus of $30,000 upon the beginning of employment. The bonus
will vest monthly in 1/12 increments beginning in your first month of employment
and over the next 12 months. Should you resign from the Company or be terminated
for cause before 12 months of employment you agree to re-pay a pro rata amount
of that bonus for any remaining time that you are no longer employed. For
example, if you begin employment on August 1, 2013 and you resign in February
2014, you will repay 6/12ths of the signing bonus to reflect the fact that you
resigned 6 months before fulfilling the 12 month commitment.





--------------------------------------------------------------------------------






7.
A household goods allowance of up to $25,000. Paid family travel for up to two
house hunting trips in the Vancouver area. Nautilus will also pay for temporary
housing in the Vancouver area for up to three months.



Provided you satisfy eligibility criteria, you may participate in Nautilus,
Inc.’s generally applicable benefit programs. Details about current benefit
programs, including policies concerning medical insurance coverage, are
contained in the Company’s employee handbook and the Summary Plan Descriptions
for those benefit plans. A condition of your employment is complying with the
guidelines set forth in the handbook as they are amended from time to time and
with the terms of your employment application. Of course, all Company policies,
including policies regarding medical coverage and other employee benefits, may
be amended by the Company from time to time or discontinued, in the Company’s
sole discretion.


Nautilus, Inc. generally obtains background information on all prospective
employees, including in many instances reference checks, drug screening and a
criminal background check. As such, this offer of employment is contingent upon
the Company completing these background checks without the disclosure of adverse
information.


This offer is also contingent upon your signing the following forms:
Business Protection Agreement: This document refers to the non-disclosure of
confidential information, ownership of inventions and contains certain
non-compete protections. The Company requires all employees to sign this
document prior to employment. This letter and the Business Protection Agreement
constitute the entire agreement between you and the Company regarding your terms
and conditions of employment and supersede and replace any prior agreement
either written or oral.


Employment Eligibility Verification Form (Form I-9): We are required by the
Immigration Reform and Control Act of 1986 to have this form completed and on
file for all Company employees.


Further, you will be expected to comply with all rules, policies and procedures
of the Company as they may be modified from time to time.


Should you have any questions concerning any part of the offer letter please
contact me or Wayne M. Bolio. To confirm you acceptance of this offer, please
sign the original of this letter where indicated and return to me. If we are
both in agreement, the Company will prepare a formal contract of employment
which we will forward to you for your review and which will incorporate the
terms of this offer letter.


Jeff, we have great expectations for the contributions you can bring to
Nautilus. We believe you will make an excellent addition to the Nautilus team
and we look forward to you becoming part of our exciting future.


Very truly yours,


/s/ William McMahon        
William McMahon


Chief Operating Officer
    


